COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Overton
Argued at Richmond, Virginia


KEITH ERIC WILLIAMS
                                         MEMORANDUM OPINION * BY
v.        Record No. 2203-97-2        JUDGE JERE M. H. WILLIS, JR.
                                              JULY 7, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF HANOVER COUNTY
                   Richard H. C. Taylor, Judge
          Kelly A. Halligan (Halligan & Halligan, P.C.,
          on brief), for appellant.

          Thomas D. Bagwell, Senior Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     On appeal from his conviction for conspiracy to distribute

marijuana, Keith Eric Williams contends that the Commonwealth

failed to prove venue and therefore the trial court erred in

denying his motion to strike the evidence.   We affirm the

judgment of the trial court.

                                 I.

     On appeal, we review questions concerning venue to determine

"whether the evidence, when viewed in the light most favorable to

the Commonwealth, is sufficient to support the [trial court's]

venue findings."   Cheng v. Commonwealth, 240 Va. 26, 36, 393

S.E.2d 599, 604 (1990).

     On January 21, 1996, Richmond Police Officer Richard J.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Greeneich received a page from Jodie Williams (Jodie), Williams'

wife.    At that time, Greeneich was working undercover and was

employed as a bouncer at the Rack and Roll Cafe in downtown

Richmond.    When Greeneich telephoned Jodie at her home in Hanover

County, she asked him whether he wanted some marijuana.

Greeneich told her that he was going out of town and would call

her upon his return.

        On January 26, 1996, Greeneich telephoned Jodie at her

Hanover County residence.    Williams answered the phone.   He asked

whether he should bring Greeneich some marijuana that night.

Greeneich said that he had limited funds, but that Williams

should bring the marijuana.    Greeneich did not see Williams that

night.
        The following day, Greeneich telephoned Jodie's Hanover

County residence and spoke with both Williams and Jodie.

Williams apologized for not appearing the previous night, and

said that he would bring marijuana to the Rack and Roll Cafe that

night.

        That evening, Jodie paged Greeneich at the Rack and Roll

Cafe.    When Greeneich returned her call, Jodie expressed concern

as to whether Williams had arrived, because he had the "stuff" in

her vehicle.    Greeneich told her that he would tell Williams to

call her at her residence.    When Williams arrived, he informed

Greeneich that he had brought marijuana and that the price was

$180 per ounce.    Greeneich replied that Jodie had given him a




                                 - 2 -
better price.   Greeneich telephoned Jodie at her Hanover County

home, and they agreed to a price of $150 per ounce.       Greeneich

then informed Williams of the agreement, and advised him to call

Jodie if he had any questions.    Shortly thereafter, Williams sold

the marijuana to Greeneich for $150 per ounce.

                               II.
               Except as otherwise provided by law, the
          prosecution of a criminal case shall be had
          in the county or city in which the offense
          was committed.

Code § 19.2-244.
          [T]he burden is upon the Commonwealth to
          prove venue by evidence which is either
          direct or circumstantial. Such evidence must
          furnish the foundation for a "strong
          presumption" that the offense was committed
          within the jurisdiction of the court.


Pollard v. Commonwealth, 220 Va. 723, 725, 261 S.E.2d 328, 330

(1980) (citing Keesee v. Commonwealth, 216 Va. 174, 175, 217

S.E.2d 808, 809-10 (1975)).

     Sufficient evidence supports the trial court's determination

that venue lay in Hanover County.    In conspiracy cases, venue is

proper where the conspiracy is made or where an act is committed

in furtherance of the conspiracy.        Henry v. Commonwealth, 2 Va.

App. 194, 199, 342 S.E.2d 655, 657-58 (1986).       The evidence

supports a finding that Williams and Jodie conspired to

distribute marijuana.   Thus, the only question is whether the

conspiracy or some act in furtherance thereof occurred in Hanover

County.




                                 - 3 -
     Greeneich acknowledged that he did not know whether Jodie

had call forwarding, and admitted that he did not know whether

Williams was actually in Hanover County when he spoke to him on

the telephone on January 27, 1996.     However, the Commonwealth was

required to raise only a "strong presumption" that venue lay in

Hanover County.

     The evidence supports the inference that Williams and Jodie

conspired to distribute marijuana while they were in Hanover

County and that they acted in Hanover County in furtherance of

that conspiracy.   See Henry, 2 Va. App. at 198, 342 S.E.2d at 657

("Each member of a conspiracy is responsible for the acts of

others in furtherance of the conspiracy, and all conspirators,

even those without knowledge of the particular act, may be tried

where any of those acts are performed."); Zuniga v. Commonwealth,

7 Va. App. 523, 532, 375 S.E.2d 381, 387 (1988) (finding venue

for conspiracy where co-conspirator telephoned defendant).       The

evidence sufficiently proves that Jodie resided in Hanover

County, that Greeneich telephoned Jodie at her house there on

several occasions, and that Greeneich spoke with both Williams

and Jodie, who were then in Hanover County, concerning the

purchase of marijuana.

     Accordingly, venue was proper in Hanover County.     The

judgment of the trial court is affirmed.

                                                     Affirmed.




                               - 4 -